DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jimmy Kim on 6/7/21.
The application has been amended as follows: 
Claim 1 (currently amended): An object focuser comprising: 
a substrate; 
a sample fluid passage supported by the substrate; 
a first inertial pump supported by the substrate to pump a sample fluid entraining an object through the sample fluid passage; 
a first sheath fluid passage; 
a second inertial pump supported by the substrate to pump a first sheath fluid through the first sheath fluid passage; and 
a second sheath fluid passage;
a first pulsation dampening chamber along the sample fluid passage between the first inertial pump and the convergence;
a second pulsation dampening chamber along the first sheath passage between the second inertial pump and the convergence; 
a third pulsation dampening chamber along the second sheath passage between the third inertial pump and the convergence;
a third inertial pump supported by the substrate to pump a second sheath fluid through the second sheath fluid passage, wherein the first sheath fluid passage and the second sheath fluid passage are connected to the sample fluid passage at a convergence on opposite sides of the sample fluid passage.
Claim 3 (canceled)
Claim 4 (currently amended): The object focuser of claim 2 [[3]], wherein each of the first pulsation dampening chamber, the second pulsation dampening chamber and the third pulsation dampening chamber has an inlet, a width at least three times a maximum dimension of the inlet and a length at least three times the maximum dimension of the inlet.
Claim 7 (canceled)
Claim 8 (currently amended): The object focuser of claim 1 [[7]], wherein each of the first pulsation 2 dampening chamber, the second pulsation dampening chamber and the third 3 pulsation dampening chamber has an inlet, a width at least three times a 25 maximum dimension of the inlet and a length at least three times the maximum dimension of the inlet
Claim 9 (currently amended):  The object focuser of claim 1 [[7]], wherein at least one of the first pulsation dampening chamber, the second pulsation dampening chamber and the third pulsation dampening chamber has at least one 
Claim 13 (currently amended): An object focusing method comprising: 
pumping a sample fluid entraining an object through a sample passage on a substrate with a first inertial pump on the substrate;
pumping a first sheath fluid through a first sheath fluid passage on the substrate with a second inertial pump on the substrate, the second sheath fluid passage being connected to the sample passage on a first side of the sample passage at a convergence; and 
pumping a second sheath fluid through a second sheath fluid passage on the substrate with a third inertial pump on the substrate, the second sheath fluid passage being connected to the sample passage on a second side of the sample passage at the convergence[[.]] and 
wherein an impact of pulsations or waves is reduced through a first pulsation dampening chamber along the sample passage between the first inertial pump and the convergence, a second pulsation dampening chamber along the first sheath passage between the second inertial pump and the convergence, and a third pulsation dampening chamber along the second sheath passage between the third inertial pump and the convergence.
Claim 15 (currently amended): A method comprising: 

 pumping pulses of a first sheath fluid through a first sheath fluid passage connected to the sample fluid passage at a convergence; 
pumping pulses of a second sheath fluid through a second sheath fluid passage connected to the sample fluid passage at the convergence; and 
controlling the pumping of the sample fluid, the pumping of the first sheath fluid and the pumping of the second sheath fluid  such that wave fronts of the respective pulses are synchronized at  the convergence[[.]]
wherein an impact of pulsations or waves is reduced through a first pulsation dampening chamber along the sample passage between the first inertial pump and the convergence, a second pulsation dampening chamber along the first sheath passage between the second inertial pump and the convergence, and a third pulsation dampening chamber along the second sheath passage between the third inertial pump and the convergence.
In addition, on 6/24/2021, an additional examiner’s amendment was discussed with Attorney Jimmy Kim, regarding claim 12 and such an amendment is shown below:
	Claim 112 (currently amended):  The object focuser of claim 1 [[7]], wherein at least one of the first 2pulsation dampening chamber, the second pulsation dampening chamber and 3the third pulsation dampening chamber comprises at least one port forming a gas-liquid interface for forming an expandable meniscus.  

Allowable Subject Matter
Claims 1, 2, 4-6 and 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art reference, primary reference Sharpe et al (US 2012/0307244), teaches an object focuser (referred to as a microfluidic multiple channel particle analysis system (1) and illustrated in Figure 1) comprising: 
a substrate (referred to a micro fluidic chip (2) in [0051] and illustrated in Figure 1); 

a first inertial pump (47) supported by the substrate to pump a sample fluid entraining an object through the sample fluid passage (see [0068]); 
a first sheath fluid passage (56) (see [0073]-[0075]); 
a second inertial pump (47) supported by the substrate to pump a first sheath fluid through the first sheath fluid passage (see [0070]); 
a second sheath fluid passage (55) (see [0073]-0075]); and 
a third inertial pump be supported by the substrate to pump a second sheath fluid through the second sheath fluid passage (see [0070]).
In addition, Sharpe teaches an object focusing method comprising: 
pumping a sample fluid entraining an object through a sample passage on a substrate with a first pump on the substrate (see [0068]-[0075] and Figures 1, 2A and 2B);
pumping a first sheath fluid through a first sheath fluid passage on the substrate with a second pump on the substrate (see [0068]-[0075] and Figures 1, 2A and 2B); and 
pumping a second sheath fluid through a second sheath fluid passage on the substrate with a third pump on the substrate (see [0068]-[0075] and Figures 1, 2A and 2B) (as required by claim 13).
In addition, Holl et al (US 7,226,562) teaches that the first sheath fluid passage and the second sheath fluid passage are connected to the sample fluid 
However, neither Sharpe nor Holl teaches or fairly suggests a method wherein an impact of pulsations or waves is reduced through a first pulsation dampening chamber along the sample passage between the first inertial pump and the convergence, a second pulsation dampening chamber along the first sheath passage between the second inertial pump and the convergence, and a third pulsation dampening chamber along the second sheath passage between the third inertial pump and the convergence (as required by claim 13 and 15). 
In addition, neither Sharpe nor Holl teaches or fairly suggests that a first pulsation dampening chamber be disposed along the sample fluid passage between the first inertial pump and the convergence;
that a second pulsation dampening chamber be disposed along the first sheath passage between the second inertial pump and the convergence; 
that a third pulsation dampening chamber be disposed along the second sheath passage between the third inertial pump and the convergence; and
that a third inertial pump be supported by the substrate to pump a second sheath fluid through the second sheath fluid passage, wherein the first sheath fluid passage and the second sheath fluid passage are connected to the sample fluid passage at a convergence on opposite sides of the sample fluid passage (as required by claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                               
	/JENNIFER WECKER/         Primary Examiner, Art Unit 1797